        CASE 0:18-cv-01776-JRT-HB Doc. 680 Filed 02/05/21 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 IN RE PORK ANTITRUST                          Civil No. 18-1776 (JRT/HB)
 LITIGATION
                                               JOINT UPDATE LETTER
 This Document Relates To:

 All Actions




Dear Judge Bowbeer:

        Pursuant to the proposed order submitted at ECF No. 615 and Joint Update Letter
submitted at ECF 649, Direct Purchaser Plaintiffs (“DPPs”) and Commercial and
Institutional Indirect Purchaser Plaintiffs (“CIIPPs”) (collectively, “Plaintiffs”) and
Defendants hereby provide the following joint update regarding the status of their ongoing
negotiations regarding document search methodology and search terms.

       The Parties have met and conferred regarding the search terms that will be used by
Plaintiffs on their ESI and have reached agreement. As such, there is no dispute that
requires the Court’s intervention at this time.
       CASE 0:18-cv-01776-JRT-HB Doc. 680 Filed 02/05/21 Page 2 of 6




Dated: February 5, 2021

/s/ Bobby Pouya                           /s/ Arielle S. Wagner
Bobby Pouya (Pro Hac Vice)                 Arielle S. Wagner (MN #0398332)
Clifford H. Pearson (Pro Hac Vice)         W. Joseph Bruckner (MN #0147758)
Daniel L. Warshaw (Pro Hac Vice)           Brian D. Clark (MN #0390069)
Michael H. Pearson (Pro Hac Vice)          Craig S. Davis (MN #0148192)
PEARSON SIMON & WARSHAW, LLP               Simeon A. Morbey (MN #0391338)
15165 Ventura Boulevard, Suite 400         Stephen M. Owen (MN # 0399370)
Sherman Oaks, CA 92403                     Stephanie A. Chen (MN #0400032)
Telephone: (818) 788-8300                  LOCKRIDGE GRINDAL NAUEN P.L.L.P.
Facsimile: (818) 788-8104                  100 Washington Avenue South, Suite 2200
cpearson@pswlaw.com                        Minneapolis, MN 55401
dwarshaw@pswlaw.com                        Telephone: (612) 339-6900
bpouya@pswlaw.com                          Facsimile: (612) 339-0981
mpearson@pswlaw.com                        aswagner@locklaw.com
                                           wjbruckner@locklaw.com
Melissa S. Weiner (MN #0387900)            csdavis@locklaw.com
Joseph C. Bourne (MN #0389922)             bdclark@locklaw.com
PEARSON, SIMON & WARSHAW, LLP              samorbey@locklaw.com
800 LaSalle Avenue, Suite 2150             smowen@locklaw.com
Minneapolis, MN 55402                      sachen@locklaw.com
Telephone: (612) 389-0600
Facsimile: (612) 389-0610                 Co-Lead Class Counsel for Direct Purchaser
mweiner@pswlaw.com                        Plaintiffs
jbourne@pswlaw.com

Bruce L. Simon (Pro Hac Vice)
PEARSON, SIMON & WARSHAW, LLP
350 Sansome Street, Suite 680
San Francisco, CA 94104
Telephone: (415) 433-9000
Facsimile: (415) 433-9008
bsimon@pswlaw.com
       CASE 0:18-cv-01776-JRT-HB Doc. 680 Filed 02/05/21 Page 3 of 6




/s/ Shawn M. Raiter
Shawn M. Raiter (MN# 240424)
LARSON • KING, LLP
2800 Wells Fargo Place
30 East Seventh Street
St. Paul, MN 55101
Telephone: (651) 312-6518
sraiter@larsonking.com

Jonathan W. Cuneo
Joel Davidow
Blaine Finley
Yifei “Evelyn” Li
CUNEO GILBERT & LADUCA, LLP
4725 Wisconsin Avenue NW, Suite 200
Washington, DC 20016
Telephone: (202) 789-3960
jonc@cuneolaw.com
joel@cuneolaw.com
bfinley@cuneolaw.com
evelyn@cunelolaw.com

Co-Lead Counsel for Commercial and
Institutional Indirect Purchaser Plaintiffs
         CASE 0:18-cv-01776-JRT-HB Doc. 680 Filed 02/05/21 Page 4 of 6




/s/ Mark L. Johnson                       /s/ Richard A. Duncan
Mark L. Johnson (#0345520)                Richard A. Duncan (#0192983)
Virginia R. McCalmont (#0399496)          Aaron D. Van Oort (#0315539)
GREENE ESPEL PLLP                         Craig S. Coleman (#0325491)
222 South Ninth Street, Suite 2200        Emily E. Chow (#0388239)
Minneapolis, MN 55402                     Isaac B. Hall (#0395398)
(612) 373-0830                            Bryan K. Washburn (#0397733)
mjohnson@greeneespel.com                  FAEGRE DRINKER BIDDLE              &
vmccalmont@greeneespel.com                REATH LLP
                                          2200 Wells Fargo Center
Daniel Laytin, P.C. (pro hac vice)        90 South Seventh Street
Christa Cottrell, P.C. (pro hac vice)     Minneapolis, MN 55402-3901
Christina Briesacher (pro hac vice)       (612) 766-7000
KIRKLAND & ELLIS LLP                      richard.duncan@faegredrinker.com
300 North LaSalle                         aaron.vanoort@faegredrinker.com
Chicago, IL 60654                         craig.coleman@faegredrinker.com
(312) 861-2000                            emily.chow@faegredrinker.com
daniel.laytin@kirkland.com                isaac.hall@faegredrinker.com
christa.cottrell@kirkland.com             bryan.washburn@faegredrinker.com
christina.briesacher@kirkland.com
                                          Counsel for Hormel Foods Corporation
Counsel for Clemens Food Group, LLC       and Hormel Foods, LLC
and The Clemens Family Corporation
        CASE 0:18-cv-01776-JRT-HB Doc. 680 Filed 02/05/21 Page 5 of 6




/s/ David P. Graham                      /s/ William L. Greene
David P. Graham                          William L. Greene (#0198730)
DYKEMA GOSSETT PLLC                      Peter J. Schwingler (#0388909)
90 S 7th Street, FL 2                    Jon M. Woodruff (#0399453)
Minneapolis, MN 55402                    STINSON LLP
Telephone: 612-486-1521                  50 South Sixth Street, Suite 2600
dgraham@dykema.com                       Minneapolis, MN 55402
                                         (612) 335-1500
Rachel Adcox (pro hac vice)              william.greene@stinson.com
Tiffany Rider (pro hac vice)             peter.schwingler@stinson.com
AXINN, VELTROP & HARKRIDER               john.woodruff@stinson.com
LLP
950 F. Street, NW                        J. Nicci Warr (pro hac vice)
Washington, DC 20004                     STINSON LLP
Telephone: 202.912.4700                  7700 Forsyth Blvd., Suite 1100
radcox@axinn.com                         St. Louis, MO 63105
trider@axinn.com                         (314) 863-0800
                                         nicci.warr@stinson.com
Jarod Taylor (pro hac vice pending)
AXINN, VELTROP & HARKRIDER               Counsel for Seaboard Foods LLC
LLP
90 State House Square
Hartford, CT 06103
Telephone: 860.275.8109
jtaylor@axinn.com

Counsel for Tyson Foods, Inc.,
Tyson Fresh Meats, Inc., and Tyson
Prepared Foods, Inc.
        CASE 0:18-cv-01776-JRT-HB Doc. 680 Filed 02/05/21 Page 6 of 6




/s/ John A. Cotter
John A. Cotter (#0134296)
John A. Kvinge (#0392303)
LARKIN HOFFMAN DALY &
LINDGREN LTD.
8300 Norman Center Drive, Suite 1000
Minneapolis, MN 55427-1060
(952) 835-3800
jcotter@larkinhoffman.com
jkvinge@larkinhoffman.com

Richard Parker (pro hac vice)
Josh Lipton (pro hac vice)
GIBSON, DUNN & CRUTCHER, LLP
1050 Connecticut Avenue, N.W.
Washington, D.C. 20036-5306
(202) 955-8500
rparker@gibsondunn.com
jlipton@gibsondunn.com

Brian Robison (pro hac vice)
GIBSON, DUNN & CRUTCHER, LLP
2001 Ross Avenue, Suite 2100
Dallas, TX 75201-6912
(214) 698-3370
brobison@gibsondunn.com

Counsel for Smithfield Foods, Inc.
